In the

        United States Court of Appeals
                            For the Seventh Circuit	
                                  ____________________ 

Nos. 15‐3308 & 16‐1254 
IN THE MATTER OF: 

       AL‐HAROON B. HUSAIN, 
                                                                   Appellant. 
                                  ____________________ 

               Appeals from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                                  ____________________ 

        ARGUED MARCH 27, 2017 — DECIDED AUGUST 8, 2017 
                   ____________________ 

  Before  BAUER  and  EASTERBROOK,  Circuit  Judges,  and 
DEGUILIO, District Judge.* 
    EASTERBROOK, Circuit Judge. The Bankruptcy Court for the 
Northern District of Illinois disbarred Al‐Haroon B. Husain. 
(The court called the step “permanent suspension,” which is 
disbarment by another name.) The United States Trustee be‐
gan the proceeding by alleging that Husain’s filings regular‐
ly  failed  to  include  debtors’  genuine  signatures.  The  full 
bench  assigned  the  disciplinary  proceeding  to  Bankruptcy 

                                                 
     * Of the Northern District of Indiana, sitting by designation. 
2                                              Nos. 15‐3308 & 16‐1254 

Judge Cox, who held a lengthy hearing and made extensive 
findings.  In  re  Husain,  533  B.R.  658  (N.D.  Ill.  2015).  In  addi‐
tion to disbarring Husain, Judge Cox also ordered him to re‐
fund fees he had collected from 18 clients. When he did not 
do so, Judge Cox held him in contempt of court. 
    Husain  appealed  both  the  disbarment  and  the  contempt 
finding  to  the  district  court.  It  assigned  both  appeals  to  the 
court’s  five‐member  Executive  Committee,  which  handles 
the court’s disciplinary proceedings. The Executive Commit‐
tee  affirmed  the  order  disbarring  Husain  but  dismissed  the 
appeal  from  the  order  holding  Husain  in  contempt.  Unfor‐
tunately,  the  Executive  Committee  did  not  transfer  the  con‐
tempt appeal to a single judge. Yet 28 U.S.C. §158(a) entitles 
Husain to review by at least one district judge. We therefore 
remand the contempt appeal to the district court for assign‐
ment to, and decision by, a single judge. The disbarment is‐
sue, by contrast, is ready for decision by this court. 
   The  bankruptcy  court  found  that  Husain  as  a  matter  of 
routine: 
  •  Signed clients’ names to documents that the debtors 
     must verify under penalty of perjury. See 28 U.S.C. 
     §1746;  Fed.  R.  Bankr.  P.  1008.  The  signatures  pur‐
     ported to be the debtors’ own; Husain did not indi‐
     cate that someone else was signing for the debtors. 
     •  Copied  and  reused  clients’  signatures,  so  that  they 
        appeared  to  have  signed  documents  they  had  not 
        seen. 
     •  Applied  these  forged  or  copied  signatures  to  docu‐
        ments  that  did  not  reveal  all  of  the  debtors’  assets, 
        and  which  the  debtors  would  not  have  signed  had 
Nos. 15‐3308 & 16‐1254                                             3 

    they  seen  the  documents  before  they  were  submit‐
    ted to the court. 
 •  Submitted petitions and other documents on behalf 
    of  ineligible  debtors  (including  one  Husain  knew 
    lives in Bulgaria rather than Illinois, where Husain’s 
    multiple filings said he lives). 
 •  Submitted  documents  that  through  statistical  im‐
    probability  could  not  have  been  honest.  For  exam‐
    ple,  in  a  sample  of  110  of  Husain’s  cases  examined 
    by  the  U.S.  Trustee,  schedules  in  106  reported  that 
    the  debtor  had  exactly  $200  in  cash,  and  in  93  of 
    these 106 the schedules reported exactly $600 worth 
    of household goods and $200 worth of clothing. Hu‐
    sain testified that these numbers had been furnished 
    by  his  clients  without  his  prompting;  Judge  Cox 
    found him not credible. 
 •  Submitted  documents  that  omitted  material  assets. 
    For  example,  the  court  found  that  the  bankruptcy 
    papers  Husain  filed  (and  signed)  for  Mirza  and 
    Sakeena  Baig  omitted  two  pieces  of  real  property, 
    three  motor  vehicles,  a  bank  account,  a  whole‐life 
    insurance  policy,  and  a  retirement  account,  even 
    though  the  Baigs  had  told  him  about  those  assets. 
    533 B.R. at 670. 
 •  Lied on the stand during the hearing (the judge five 
    times wrote that Husain was “incredible,” once that 
    he  was  “not  credible,”  and  once  that  he  made  a 
    “false  statement”).  Under  oath,  Husain  denied 
    many of the facts described above; the judge did not 
4                                              Nos. 15‐3308 & 16‐1254 

      believe  him,  and  documentary  evidence  strongly 
      shows that Husain was lying to the court. 
Husain’s  brief in  this  court says that he accepts all  of  Judge 
Cox’s factual findings. He contends nonetheless that they do 
not justify disbarment. (In a letter filed after oral argument, 
Husain’s lawyer asked for permission to file new briefs that 
would  contest  the  judge’s  findings  of  fact.  That  request  is 
denied.  One  set  of  briefs  is  all  any  appellant  is  entitled  to. 
Counsel’s  conclusion  that  he  made  a  tactical  error  does  not 
justify a do‐over.) 
     We  take  Judge  Cox’s  findings  as  established  and  ask: 
How  can  a  lawyer  who  committed  extensive  perjury  in  a 
disciplinary proceeding argue with a straight face that he is 
entitled to remain in the court’s bar? How can a lawyer who 
routinely  omitted  assets  from  debtors’  schedules  expect  to 
remain  in  good  standing?  Husain’s  appellate  counsel  con‐
tends, essentially, that “everyone does it”—for example, that 
most  filings  in  consumer  bankruptcies  contain  schedules  of 
assets  with  the  same  numbers,  whether  or  not  those  num‐
bers are plausible estimates of the debtors’ assets. It ought to 
be  enough,  Husain  asserted  in  the  disciplinary  proceeding, 
to  file  the  same  list  of  assets  in  case  after  case  and  wait  for 
the Trustee to contest those that seem inaccurate. Judge Cox 
emphatically  (and  properly)  rejected  that  as  a  proposition 
about  appropriate  practice;  by  making  such  an  argument 
Husain  just  added  to  the  reasons  for  his  disbarment.  Judge 
Cox added that most bankruptcy lawyers do not practice the 
way Husain did. But suppose this is false. That might mean 
that more disciplinary proceedings are in order; it would not 
exculpate Husain. 
Nos. 15‐3308 & 16‐1254                                               5 

     With  respect  to  the  forged  or  copied  signatures,  Husain 
essentially  shrugs  his  shoulders  and  contends  that  it  just 
does not matter whether the debtor has read the papers and 
verified their truth. That may be so for some filings, but Rule 
1008 enumerates those filings that must be supported by the 
debtor’s personal pledge of honesty and accuracy. In the ab‐
sence of the debtor’s signature or other form of verification, 
it is impossible to prosecute persons who misrepresent their 
assets.  A  lawyer  who  tried  to  insulate  clients  from  liability 
for false schedules surely had to know that the responsibility 
would fall on his own shoulders. 
    Husain’s  assertion  that  clients  authorized  him  to  sign 
their  names  is  unavailing  for  two  reasons:  first,  Judge  Cox 
found that many of Husain’s clients had done no such thing; 
second, Rule 1008 requires a bankruptcy lawyer to obtain the 
debtor’s  verification  for  “[a]ll  petitions,  lists,  schedules, 
statements and amendments thereto”. No verification on the 
debtor’s oath or affirmation, no valid filing. Husain has nev‐
er tried to reconcile his standard operating practice with the 
language of Rule 1008. 
   One more subject requires a few words. This appeal has 
been handled under seal. The briefs and the entire appellate 
record  have  been  concealed  from  public  view.  Even  the  ap‐
pellate docket has been sealed. 
   Our Clerk’s Office noted that the appeals involved a law‐
yer’s  disciplinary  proceeding  and  assumed  that,  because 
many  disciplinary  proceedings  initiated  by  this  court  are 
conducted in confidence, disciplinary appeals also should be 
confidential.  That  assumption  is  unwarranted.  Judge  Cox’s 
opinion  was  published.  There  is  no  secrecy  to  maintain,  no 
reason to depart from the strong norm that judicial proceed‐
6                                           Nos. 15‐3308 & 16‐1254 

ings  are  open  to  public  view.  See,  e.g.,  Baxter  International, 
Inc. v. Abbott Laboratories, 297 F.3d 544 (7th Cir. 2002). What’s 
more, keeping any part of the briefs and record in an appeal 
secret  requires  a  judicial  order.  None  was  entered  in  this 
case;  secrecy  was  entirely  the  staff’s  doing.  All  papers  in 
these appeals must now be placed in the public record, and 
in future cases the Clerk’s Office will not seal the docket, the 
briefs, or any part of the record without a judicial order. 
       The judgment disbarring Husain is affirmed. The Exec‐
utive  Committee’s  order  in  the  contempt  appeal  is  vacated, 
and that aspect of the case is remanded for decision by a dis‐
trict judge.